NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3197
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                      JOSE H. RIOS,

                                            Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1-15-cr-00246-001)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 9, 2021
              Before: CHAGARES, PHIPPS, and COWEN, Circuit Judges

                           (Opinion filed: February 11, 2021)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jose Rios appeals the District Court’s order granting the Government’s motion to

authorize a payment from Rios’s prison account. For the reasons below, we will affirm

the District Court’s judgment.

       In 2016, Rios pleaded guilty to drug trafficking and money laundering. His

sentence included a special assessment and fine totaling $1200. Rios also agreed to

forfeit property, including a money judgment of $698,400. By order entered November

2, 2018, the District Court entered a Final Order of Forfeiture in the amount of $298,000

and allowed the Government to seek substitute assets.

       In August 2019, the Government filed a motion to authorize a payment from

Rios’s inmate trust account. It sought $970.96 to satisfy the remaining balance on his

fine. The District Court granted the motion by order entered August 30, 2019. On

September 10, 2019, the Government filed a motion for Forfeiture of Substitute Assets,

seeking to deduct over $4600 from Rios’s account as partial payment of his forfeiture

judgment. The motion included a proposed order.

       On September 20, 2019, Rios filed a notice of appeal which stated that he

appealed to this Court “requesting a Stay on the final judgment by Judge John E. Jones

ordering Forfeiture of Substitute Assets to the United States Marshals Service entered in

the action on September 10, 2019.” He attached the unsigned, proposed order to the

notice of appeal.




                                            2
       Jurisdiction

       The Government argues that we lack jurisdiction over the appeal because the

District Court has not yet acted on the Government’s September 10, 2019 motion for

forfeiture of substitute assets. To the extent that Rios seeks to appeal the District Court’s

future decision on that issue, the Government is correct that we lack jurisdiction. Cf.

Marshall v. Comm’r Pa. Dep’t of Corrs., 840 F.3d 92, 96 (3d. Cir. 2016) (explaining that

notice of appeal filed before the decision to be challenged does not ripen upon final

judgment).

       In his brief, Rios states that the appeal concerns the August 30, 2019 order which

authorized the deduction of $970.96 from his account. In response, the Government

observes that the notice of appeal did not designate the August 30 as the order appealed.

However, pursuant to our practice of liberally construing notices of appeal, we may

exercise jurisdiction over the August 30 order if: “(1) there is a connection between the

specified and unspecified orders; (2) the intention to appeal the unspecified order is

apparent; and (3) the opposing party is not prejudiced and has a full opportunity to brief

the issues.” Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010). Here,

there is a connection between the August 30 order and the issue Rios sought to appeal—

both involve deductions from Rios’s prison account. Rios made it apparent in his brief

that he sought to appeal the August 30 order, and the Government has had a full

opportunity to brief the issues. Thus, the defective notice of appeal will not prevent our

exercise of jurisdiction.



                                              3
       The Government also contends that the appeal is untimely as to the August 30

order. However, the District Court subsequently granted Rios an extension of time to file

his notice of appeal. See Fed. R. App. P. (4)(b)(4).1 Thus, the notice of appeal was

timely filed, and we have jurisdiction over the appeal of the August 30 order.

       Merits

       Rios appears to argue that the withdrawal of $970 towards the fine exceeded the

terms of his plea agreement. He asserts that he agreed that his fine was payable every

three months in an amount, after a telephone allowance, equal to 50 percent of the funds

deposited into his prison account.2 Rios, however, has not shown that the $970 exceeds

50 percent of the funds deposited into his prison account, which had a balance of over

$5000 at the time.3 Rios argues that the payment plan in the plea agreement did not allow

for obtaining or freezing all the money in his account. However, the Government’s


1
  While the District Court did not specify the length of the extension it was granting, it
noted that it considered the notice of appeal to be timely filed. Thus, we presume that the
District Court intended to grant an extension sufficient for us to deem the notice of appeal
to be timely filed.
2
  Rios’s criminal judgment likewise states that during the term of imprisonment, “the fine
is payable every three months in an amount, after a telephone allowance, equal to 50
percent of the funds deposited into the defendant’s inmate trust fund account.” The
parties do not indicate how much the telephone allowance is. It appears that the
telephone allowance may be $75 a month. See 28 C.F.R. § 545.11(b) (“This $75.00 is
excluded to allow the inmate the opportunity to better maintain telephone communication
under the Inmate Telephone System (ITS).”)
3
  Rios attaches a print-out of the balances in his prison account from July 31, 2019 until
October 22, 2019. It indicates that he received $1525 in deposits from Western Union
during that time, including a $1000 deposit into his account on September 3, 2019.
Assuming a telephone allowance of $75, the Government would be entitled to over $650
from those few months alone.
                                             4
withdrawal of $970 did not obtain or freeze all of the money in Rios’s account. Rios has

not shown that the payment at issue goes beyond the terms of the schedule in the plea

agreement.4

       The Government argues that the $5000 in Rios’s prison account was a “substantial

resource.” See 18 U.S.C. § 3664(n) (one who receives substantial resources during

incarceration is required to apply the resources to pay fine). In response, Rios contends

that the gradual accumulation of prison wages does not constitute “substantial resources”

under § 3664(n). See United States v. Hughes, 914 F.3d 947 (5th Cir. 2019). However,

he does not assert that the money in his account is solely the accumulation of prison

wages.5

       The District Court did not err in granting the Government’s motion to authorize

payment. Accordingly, we will affirm the District Court’s August 30, 2019 order.




4
  Rios also argues that he was never given notice of the Preliminary and Final Orders of
Forfeiture. He appears to assert that he was never informed of a specific amount of
money that he was forfeiting. However, the August 30 order did not deduct any money
from his account based on the Final Order of Forfeiture.
5
  Rios does not describe in his briefs how much he earns each month in wages after the
$25 deduction towards his fine through the Inmate Financial Responsibility Program. In
a motion to proceed in forma pauperis on appeal, Rios stated that he was paid $30-$50 a
month by UNICOR. To the extent that “UNICOR” on his account print-out refers to his
prison wages after the $25 deduction, there were $28.21 in deposits over that same three-
month time period. Thus, it does not appear that the substantial funds in Rios’s account
are the accumulation of prison wages.

                                             5